

116 S3066 IS: To provide for an advisory committee for the prevention of sexual misconduct in the Coast Guard, and for other purposes.
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3066IN THE SENATE OF THE UNITED STATESDecember 17, 2019Ms. Ernst (for herself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for an advisory committee for the prevention of sexual misconduct in the Coast Guard,
			 and for other purposes.
	
		1.Advisory Committee for the Prevention of Sexual Misconduct in the Coast Guard
			(a)Establishment required
 (1)In generalThe Secretary of Homeland Security shall establish and maintain within the Department of Homeland Security an advisory committee to be known as the Advisory Committee for the Prevention of Sexual Misconduct in the Coast Guard (in this section referred to as the Advisory Committee).
 (2)Deadline for establishmentThe Secretary shall establish the Advisory Committee not later than 180 days after the date of the enactment of this Act.
				(b)Membership
 (1)In generalThe Advisory Committee shall consist of not more than 20 members, appointed by the Secretary from among individuals who have an expertise appropriate for the work of the Advisory Committee, including at least one individual with each expertise as follows:
 (A)Expertise in the prevention of sexual assault and behaviors on the sexual assault continuum of harm.
 (B)Expertise in the prevention of suicide. (C)Expertise in the change of culture of large organizations.
 (D)Expertise in implementation science. (2)Background of individualsIndividuals appointed to the Advisory Committee may include individuals with expertise in sexual assault prevention efforts of institutions of higher education, public health officials, and such other individuals as the Secretary considers appropriate.
 (3)Prohibition on membership of members of Armed Forces on active dutyA member of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee.
				(c)Duties
 (1)In generalThe Advisory Committee shall advise the Secretary on the following: (A)The prevention of sexual assault (including rape, forcible sodomy, other sexual assault, and other sexual misconduct (including behaviors on the sexual assault continuum of harm)) involving members of the Coast Guard.
 (B)The policies, programs, and practices of the Coast Guard and the United States Coast Guard Academy for the prevention of sexual assault as described in subparagraph (A).
 (2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall review, on an ongoing basis, the following:
 (A)Cases involving allegations of sexual assault described in paragraph (1). (B)Efforts of institutions of higher education to prevent sexual assault among students.
 (C)Any other information or matters that the Advisory Committee or the Secretary consider appropriate.
 (3)Coordination of effortsIn addition to the reviews required by paragraph (2), for purposes of providing advice to the Secretary, the Advisory Committee shall also consult and coordinate with the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (DAC–IPAD) on matters of joint interest to the two Advisory Committees.
 (d)Annual reportNot later than March 30 each year, the Advisory Committee shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the activities of the Advisory Committee pursuant to this section during the preceding year.
 (e)Sexual assault continuum of harmIn this section, the term sexual assault continuum of harm includes— (1)inappropriate actions (such as sexist jokes), sexual harassment, gender discrimination, hazing, cyber bullying, or other behavior that contributes to a culture that is tolerant of, or increases risk for, sexual assault; and
 (2)maltreatment or ostracism of a victim for a report of sexual misconduct.